UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-00032 American Funds Fundamental Investors (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Fundamental InvestorsSM [photo of machine gears] Special feature Ideas at work in your portfolio „ See page 6 Annual report for the year ended December 31, 2010 Fundamental Investors seeks long-term growth of capital and income. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. See page 4 for Class A share results with relevant sales charges deducted. Results for other share classes can be found on page 34. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 27 and 28 for details. The fund’s 30-day yield for Class A shares as of January 31, 2011, calculated in accordance with the Securities and Exchange Commission formula, was 1.32%. The fund’s distribution rate for Class A shares as of that date was 1.43%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Investing outside the United States may be subject to risks such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: Despite a challenging global economic environment and a year filled with considerable market volatility, Fundamental Investors posted a solid increase for fiscal 2010. For the 12 months ended December 31, 2010, the fund gained 14.0% for shareholders who invested quarterly dividends totaling 57 cents a share. During the same time period, the unmanaged Standard & Poor’s 500 Composite Index — a broad measure of the U.S. stock market and the fund’s primary benchmark — climbed 15.1%. The Lipper Growth and Income Funds Index, a gauge of Fundamental Investors’ growth-and-income peers, rose 14.2%. The fund is able to invest up to 35% of assets in companies domiciled outside the United States. Consequently, it’s useful to look at its results against the backdrop of global equity markets as measured by the MSCI World Index, a proxy for stocks in more than 20 developed countries, which was up 12.3%. Extending the time period beyond 12 months, Fundamental Investors continues to maintain a meaningful advantage over these benchmarks for all of the longer time periods shown in the table below. [Begin Sidebar] Results at a glance For periods ended December 31, 2010, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime1 Fundamental Investors (Class A shares) % Standard & Poor’s 500 Composite Index2 Lipper Growth and Income Funds Index3 MSCI World Index2 1 Since Capital Research and Management Company began managing the fund on August 1, 1978. 2 The indexes are unmanaged, and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 3 The Lipper index does not reflect the effect of sales charges, account fees or taxes. [End Sidebar] [photo of machine gears] [Begin Sidebar] In this report Special feature 6 Ideas at work in your portfolio A look at some key investment themes currently contributing to Fundamental Investors’ growth-and-income objectives. Contents 1 Letter to shareholders 4 Results of a $10,000 investment in Fundamental Investors 12 Summary investment portfolio 16 Financial statements 35 Board of trustees and other officers [End Sidebar] The end of fiscal 2010 brings to a close a tumultuous investing decade. Notable for its two significant market downturns, this 10-year stretch is considered by some a “lost decade” as the S&P 500 posted a cumulative total return of only 15.1% for the entire period. The Lipper Growth and Income and MSCI World indexes fared better, gaining 28.2% and 32.0%, respectively, over that time frame. However, thanks to its research-driven, company-by-company approach to investing, Fundamental Investors significantly outpaced them all, logging a 55.9% cumulative increase for the decade. Up, then down, then steadily up The first quarter of the fund’s fiscal year found markets moving upward. Strong corporate results for U.S. companies belied continuing weakness in the economy and helped stocks move higher. Unfortunately the spring saw sovereign debt crises in a number of European nations trigger considerable volatility within global equity markets. The European Union implemented measures to shore up troubled countries, but worries persisted well into the summer. Yet as economies continued to stabilize and fears of a double-dip recession grew less pronounced, markets rose steadily into the fall and through the end of the period. Economic sensitivity is a key For the economy and the fund, the improving environment helped fuel an upturn in stocks of economically sensitive companies, which typically fare well during periods of strengthening. Conversely, relative weakness existed among less economically sensitive sectors that typically turn in more pedestrian results as conditions improve. Many energy, materials, capital goods, technology and consumer discretionary holdings posted strong returns, while those in the less cyclical health care and consumer staples areas didn’t fare as well. Interestingly, however, results for the fund’s largest investments held for the full period didn’t necessarily reflect these trends. For example, while tech stalwart Apple (53.0%) rose strongly, Microsoft (–8.4%) and Google (–4.2%) both fell. And though energy and materials firms generally surged, Canadian oil sands producer Suncor (8.3%) and seed and crop chemicals manufacturer Syngenta (4.5%) registered fairly modest gains. The fund’s solid results despite relatively low returns for some larger holdings underscores the value of the fund’s diversified, broad-based portfolio. Because Fundamental Investors is invested in over 200 companies, success doesn’t depend on the results of a handful of holdings. Elsewhere among top holdings, McDonald’s (22.9%) and Home Depot (21.2%) notched excellent returns, Verizon Communications (8.0%) and JPMorgan Chase (1.8%) finished in positive territory, and Merck (–1.4%) lost value. Europe’s difficulties proved a drag on results. As a group, returns for companies domiciled outside the United States lagged their U.S. counterparts. In addition, currency translation cut into returns for many European and British companies as the U.S. dollar strengthened against the euro and pound sterling. However, not all currencies weakened relative to the greenback; the Japanese yen, Swiss franc, and Canadian and Australian dollars all appreciated. Currently, 19.2% of the fund’s portfolio is invested in companies headquartered abroad, down from 23.0% at this time last year. Better news for dividends The challenging conditions of the past few years led many companies — particularly within the financials sector — to reduce or eliminate dividends. Yet in spite of this difficult income climate, the fund never cut its quarterly payout. Currently we find ourselves in an improving dividend environment. In recent months, corporate profit growth and increasing economic stability have enabled companies from a range of sectors, including industrials, technology and energy, to reinstate or step up their dividends. The fund’s special dividend of nine cents per share, paid in December 2010, is testament to the broadly improving environment. Yet the biggest contributor to this special dividend was a single company, Weyerhaeuser, which in September made a payment to shareholders of more than $26 per share in connection with its conversion to a real estate investment trust (REIT). Positioning for the future During the 12 months, we added to our holdings within the financials sector. Ongoing economic improvement will depend on continued strengthening within this area, and we believe these investments represent appealing long-term opportunities. [Begin Sidebar] Fundamental Investors’ total return year by year (ending December 31) Capital return Income return Total return –10.9
